NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ROY W. THOMAS, DOC #C07487,               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-3477
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Hillsborough County; Michelle D. Sisco.

Dane K. Chase, Chase Law Florida, P.A.,
Of Saint Petersburg for Appellant.

Ashley Moody, Attorney General ,
Tallahassee and C. Todd Chapman,
Assistant Attorney General Tampa,
for Appellee.

PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and LUCAS, JJ., Concur.